internal_revenue_service p o box cincinnati oh number release date date date legend pplicant organization lumber of grants amount of each grant scholarly institution d recipients’ location department of the treasury employer_identification_number contact person - id number contact telephone number uil dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 c of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program the grant program was established to support research and scholarly work abroad the foundation intends to find programs which promote stability peace and prosperity in developing nations and bettet conditions for the citizens of these countries you have indicated two grant programs that you will sponsor grants to individuals pursuing economic scientific medical historical legal or literary research and producing a report thereon and grants to individuals improving their skills in the visual or performing arts literature teaching scholarly research or writing does not restrict grants to any specific geographic location you are currently contemplating making grants to professors and scholars at c and d however x you anticipate making w grants per year in amounts in the range of y grants may be made in equal quarterly installments where the individual recipient will need to provide a progress report and account for_the_use_of the funds before the next installment will be provided you have developed a form for the reports ‘you have indicated that there is no limit on the number of individuals who are eligible for the grant but that you anticipate applications per year you indicate that you will generally not accept unsolicited applications for grants applicants will be solicited through e-mail intemet or appropriate postings at colleges universities research institutions think tanks research libraries conservatories and other similar institutions affiliated with advancements in law economics medicine history literature science or the arts as selected from time-to-time by the board_of directors neither employees of x nor disqualified persons are eligible for grants applicants are required to submit a complete educational and biographical record and supporting materials including a report on their academic and professional career a detailed statement of their plans for_the_use_of the grant including a budget a statement of their plans and commitments after the grant references and lists of publications the applicant must also convince the foundation of his her financial need for the grant funds each applicant will be ranked based on his or her credentials the description of his or her proposed project and whether it promoted charitable or educational needs and his or her financial need the candidates will be screened by the screening board which is either the full board_of directors of x or the board’s executive committee when appropriate the screening board will consult with other individuals skilled in the area of law economics science medicine history literature the arts or philanthropy in regards to making grants to foreign individuals or individuals in foreign countries the foundation will follow the guidelines procedures and instructions in adhering to the ofac list and will check all individuals and organizations that it deals with against the ofac list in order to verify that such persons are not on the list individual grantees may be selected from a group of qualified candidates or without reference to a group of candidates because he she is exceptionally qualified to carry out the charitable educational or scientific purposes of the grant or it is otherwise evident that the selection is particularly calculated to effectuate the exempt_purpose of x and the grant rather than to benefit particular persons members of the screening boatd shall not be in a position to derive a private benefit directly or indirectly if certain potential grantees are selected over others the terms and conditions of each grant to an individual are contained in a letter sent to each recipient of such grant the recipient is required to communicate his her acceptance of the grant in writing to x_ terms and conditions include specific purpose of grant its duration the total amount of the grant requirements for narrative reports including due dates for such reports in each case it will be stipulated that continued payment of grant funds is contingent upon evidence of adequate performance at the time of review by making a grant directly to a university professor or institutional researcher the foundation can have greater assurance that the grant funds will be used for the grant purpose each grantee is required to provide periodic reports to x showing the grantee’s progress toward the original goal of the grant and an accounting for_the_use_of the grant evaluation documents upon completion of the grant the grantee provides a final report which shall include a copy of the grantee’s final work product x will require a report of the courses taken by each grantee and the grades received in each academic period the reports will be required to be submitted at the end of each semester or quarter and in all events at least annually any such academic report or transcript must be verified by a faculty_member registrar or other appropriate_official at the academic institution if the grantee’s studies do not involve forma courses eg doctoral thesis a report on the grantee’s progress must be submitted at least annually and that report must be verified by the faculty_member supervising the grantee’s study an officer of x has the responsibility to follow the progress of the individual grant that is to review each report submitted by the funded educational_institution or person to make a determination as to whether the grant’s purposes are being or have been fulfilled and to look into any questions requiring further scrutiny or investigation where reports to x or other information including failure to submit reports after a reasonable_time has elapsed from their due_date indicate that all or any part of grant funds are not being used for the purposes of such grant x shall withhold further payments to the extent possible until it has determined that no part of the grant has been used for improper purposes and until any delinquent reports have been submitted if x determines that any part of the grant has been used for improper purposes all further payments under the grant shall be terminated and x shall take all reasonable and appropriate steps to recover diverted grant funds or to ensure the testoration of diverted funds and the dedication of other grant funds held by the grantee to the purposes being financed by the grant these steps will include legal action unless such action would in all probability not result in the satisfaction of execution of judgment x agrees to maintain records that include the following gi iii iv information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to x ‘the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering the private foundation’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to procedure approved in advance if it is demonsteated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a gi the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective ptoduce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53 c of the regulations provides that to secure approval a private_foundation must demonstrate that its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees iii of the activities that the grants are intended to finance and ‘the foundation plans to obtain reports to determine whether the grantees performed activities that the gronts are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable expendituces within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants wil be awarded to foundation managers or members of the selection commitice or for a purpose that js inconsistent with the purpose described in sec_170 b of the code ‘the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above ‘thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110g g of the code provides that it may not be used or cited as a precedent ‘you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power of attomey if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
